DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 4/21/2022 (“April Resp.”). In the April Resp. claims 1, 3-11, and 13-20 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Pat. Appl. Publ’n No. 2017/0245313, to Kim et al. (hereinafter “Kim”), which was previously cited and applied.
U.S. Pat. Appl. Publ’n No. 2018/0220422, to Bhattad et al. (hereinafter “Bhattad”), which was previously cited and applied.

The following is a status listing of the pending claims:
35 U.S.C. § 112(b) – Claims 1, 3-11, and 13-20 are indefinite.
35 U.S.C. § 102(a)(1) – Claims 1, 5-7, 11, 15-17, 19, and 20 are anticipated by Kim.
35 U.S.C. § 103 – Claims 3 and 13 are obvious over Kim in view of Bhattad.
Objected to for depending from rejected base claims: Claims 4, 8, 9, 14, and 18.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 4/21/2022 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Response to Arguments and Amendments
Previously Presented Objection to the Specification (i.e., the title)
Applicant has not addressed the previously presented objection to the title, thus, the objection is maintained.

Previously Presented 35 U.S.C. § 101 Claim Rejections
Claims 11 and 20 have been amended and while at least one of the newly added limitations is with respect to an action taken by “the terminal,” whereas claims 11 and 20 are with respect to a separate and distinct device, the amendment nonetheless requires a use (e.g., practical application) of the information sent. As a result, and similar to the scope of claims 1 and 19, claims 11 and 2 are directed to patent eligible subject matter. See also April Resp. at 13-14.

Previously Presented 35 U.S.C. § 112(b) Claim Rejections
Applicant argues that the previously presented section 112(b) rejections of claims 2, 10, and 12 should be withdrawn because the language in each is not indefinite. See April Resp. at 14-15. The details of these arguments presented and responded to below, are not persuasive. 
For claims 2 and 12, which are canceled but the subject matter is now incorporated into each of independent claims 1, 11, 19, and 20, Applicant argues that the term “supports” in the claim “means whether the ability of ‘resource assignment for a terminal with a subcarrier Resource Unit (RU) as a minimum granularity’ is provided, and doesn’t represent that the minimum granularity of resource [sic] actually allocated to a terminal is a sub-carrier resource unit.” April Resp. at 15. Applicant’s argument is not fully understood, but turning to the actual claim language, it is reasonable to conclude that, especially in light of the claim amendments to claims 1, 11, 19, and 20, the claims remain indefinite.
Taking claim 1 as a representative claim, the following is recited, with emphasis added:
the configuration information carrying indication information for indicating information of a Physical Resource Block (PRB) that supports resource assignment for a terminal with a subcarrier Resource Unit (RU) as a minimum granularity.

This limitation is understood to require that “the configuration information” indicates (or includes information that indicates) “a [PRB] that supports resource assignment for a terminal,” where the resource assignment, such as the PRB, has “a subcarrier Resource Unit (RU) [that acts] as a minimum granularity”. In other words, a reasonable and plain reading of the actual words of the claim as they are written define the minimum granularity as “the subcarrier RU.” Should Applicant have a different intended reading, then this limitation should be amended to more accurately reflect that.
Turning to the newly added features from now canceled claim 2, claim 1 further recites, with emphasis added:
when the RIV of the specified field falls into a first domain, the minimum granularity of the resource assigned to the terminal is the PRB; and 
when the RIV of the specified field falls into a second domain, the minimum granularity of the resource assigned to the terminal is the subcarrier RU.

These newly added features now appear to expand the definition of “minimum granularity” to include “the PRB” or “the subcarrier RU”. This is the source of the indefiniteness because the claim in the first clause defines the “subcarrier [RU] as [the] minimum granularity,” but in the newly added limitations, the claim is attempting to expand the definition to include “the PRB.” As a result, claim 1 does not clearly define if the “minimum granularity” is “the PRB,” “the subcarrier RU,” or both.
For at least these reasons, Applicant’s argument regarding these limitations is not persuasive.
For claim 10, Applicant makes a similar argument as was made for the limitations of claims 2 and 12, and in particular, argues that because claim 9 (from which claim 10 depends) has been amended to show that “the minimum granularity” is the PRB “and/or” the subcarrier RU, the claim is not indefinite. See April Resp. at 15. However, as with claims 2 and 12, this does not resolve the issue and presents new issues of indefiniteness for claim 9 (see the rejections below). 
As argued above, claim 1, from which claims 9 and 10 depend, initially recites that the “minimum granularity” is “the subcarrier RU,” but then later attempts to define the “minimum granularity” as “the PRB,” “the subcarrier RU,” or possibly both, which creates indefiniteness. The amendment to claim 9 does not resolve the issue of claim 1 because the “minimum granularity” can still be “the PRB” and/or “the subcarrier RU,” which is either merely a restating of the features of claim 1 or a broadening from what is originally recited in claim 1. Similarly, claim 10 appears to limit the “minimum granularity” to just “the PRB,” but again, this is inconsistent with the language of claim 1, which requires the “minimum granularity” to be “the subcarrier RU.”
For at least these reasons, Applicant’s argument with respect to claim 10 is not persuasive.

Previously Presented Prior Art Claim Rejections
Applicant argues that Kim does not teach the features now added into at least independent claims 1, 11, 19, and 20, in particular, arguing that “Kim merely discloses that in a frequency domain, a data transmission granularity may be several RBGs, in a time domain, the data transmission granularity may be several subframes.” See April Resp. at 17. Applicant also argues that “although Kim further discloses that the resource information may be indicated via first RA field 4023, Kim fails to disclose the relationship between first RA field 4023 and the minimum granularity of resources allocated to a terminal, it is further not disclose [sic] that he [sic] minimum granularity of resources allocated to a terminal is determined to be a PRB or a subcarrier RU, which accords to the RIV of the specified field.” See id. When making a distinction between the claim and the teaches in Kim, Applicant argues, “in claim 1, a partial RIV corresponds to taking a PRB as the minimum granularity, and a partial RIV corresponds to taking a sub-carrier resource unit as the minimum granularity.” See April Resp. at 18.
None of these arguments are persuasive for at least the following reasons.
The limitations at issue are the same as those at issue in the response to the section 112(b) rejections above. As noted above, the “minimum granularity” is defined first as “the subcarrier RU” but later expanded to be either “the PRB” or “the subcarrier RU.” Notwithstanding the indefiniteness issues, Kim is considered to teach the limitations as they are written.
First, Applicant argues a scope of the claim not supported by the actual claim language. There is no requirement of a “partial RIV” nor is there a requirement that in some way the “minimum granularity” can contain or indicate both a “PRB” and a “subcarrier RU.” Similar to the statement above, if these are distinguishing features, then the claims should be amended to reflect that. Since the claim language does not support Applicant’s argued interpretation, this argument is not persuasive.
Turning to Kim and the language of claim 1, the term “minimum granularity” is interpreted broadly such that the associated value indicated during configuration is the “minimum granularity” because it is the granularity configured. If Applicant is intending the “minimum granularity” to infer that any applied reference must teach a range of granularities above the minimum, then this should be amended into the claim since the current language does not require such an interpretation. Merely stating “minimum granularity” does not require a reading that the reference must teach a smallest or lowest bound granularity and granularities above that are also acceptable or configured.

Specification
The title of the invention is not descriptive as it covers all methods and devices for resource determination and information sending. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 11, 19, and 20 are indefinite because they have been amended to include features that create a conflict with existing limitations already in the claims. Taking claim 1 as a representative claim, the following is recited, with emphasis added:
the configuration information carrying indication information for indicating information of a Physical Resource Block (PRB) that supports resource assignment for a terminal with a subcarrier Resource Unit (RU) as a minimum granularity.

This limitation is understood to require that “the configuration information” indicates (or includes information that indicates) “a [PRB] that supports resource assignment for a terminal,” where the resource assignment, such as the PRB, has “a subcarrier Resource Unit (RU) [that acts] as a minimum granularity”. In other words, a reasonable and plain reading of the actual words of the claim as they are written define the minimum granularity as “the subcarrier RU.” 
The claims have been amended to recite that “the minimum granularity of the resource assigned to the terminal is the PRB [(Physical Resource Block)]” or “the minimum granularity of the resource assigned to the terminal is the subcarrier [RU],” the determination being based on the value (i.e., “domain”) of a RIV values in a specified field. These limitations create conflict with the previously noted limitation because it is unclear if the “minimum granularity” is the “PRB,” “subcarrier RU,” or both. As a result, claims 1, 11, 19, and 20 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 has been amended to recite, with original underlining kept, “in a case where the resource assignment solution is determined as joint resource assignment of performing the resource assignment with the PRB as the minimum granularity and/or the subcarrier RU as the minimum granularity, the information is received.” This creates confusion for two reasons. First, this conflicts with parent claim 1 for the same reasons as presented above in the section 112(b) rejection of parent claim 1. Namely, it is not clear what is the “minimum granularity”. Second, claim 9 requires “joint resource assignment” but then allows the “minimum granularity” to be either “the PRB” or “the subcarrier RU,” thus, the term “joint” appears to conflict with the newly added alternative language “or”. For at least these reasons, claim 9 is indefinite.

Claim 10, recites, “determining the resource solution as a solution of performing the resource assignment with the PRB as the minimum granularity” at about line 6. Similar to the reasons above in the section 112(b) rejections of claim 1, this limitation is indefinite because it is unclear if the “minimum granularity” is “the PRB,” “the subcarrier RU,” or both. Moreover, claim 10 appears to be in conflict with the limitations of claim 9, from which claim 10 depends. Claim 9 recites, “the resource assignment solution is determined as joint resource assignment of performing the resource assignment with the PRB as the minimum granularity [and] the subcarrier RU as the minimum granularity.” (Emphasis added.) Thus, claim 9, regardless of the amendment, still further defines in one interpretation the “minimum granularity” as both the “subcarrier RU” and “PRB”, but claim 10 only defines the “minimum granularity” as “the PRB”. As a result, claim 10 is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3-8 and 13-18 are also rejected as indefinite under section 112(b) for their respective dependencies from a rejected parent claim, and/or these claims also recite limitations that raise the same indefiniteness issue as any of parent claims 1, 11, 19, and 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-7, 11, 12, 15-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim.

Regarding claim 19, Kim teaches:
A resource determination device (Kim, Fig. 67, UE 6720, ¶¶ 1493-1494, 1496-1497), comprising: 
a receiving module (Kim, the processor 6721 coupled to the RF unit 6723, ¶¶ 1496, 1500-1501), configured to receive configuration information, the configuration information includes indication information that provides information for indicating information of a Physical Resource Block (PRB) that supports resource assignment for a terminal with a subcarrier RU as a minimum granularity (Kim, Figs. 41, 58, at least steps 4110, 5801, 5802, ¶¶ 888-889, 1188, the UE receives configuration information including information for a Resource Block (RB or PRB) with a minimum subcarrier granularity, see also Fig. 57, ¶¶ 1184-1187, 1202-1207, where the transmission granularity is fixed in the frequency (i.e., subcarrier) domain); and further configured to receive information that includes a resource assignment field, a Resource Indication Value (RIV) of a specified field in the resource assignment field being used for indicating resource information assigned to the terminal (Kim, Figs. 41, 42, ¶¶ 152-154, 932, 941-942, the UE also receives resource assignment (RA) information, including a RIV, where all the configuration may be received, such as is shown in Fig. 58, see ¶¶ 1188-1190); and 
a determination module (Kim, the processor 6721, ¶¶ 1496, 1500-1501), configured to determine, according to the indication information and the RIV, a resource assigned to the terminal (Kim, Figs. 41, 58, steps 4120, 5803, ¶¶ 890-894, 1191-1193 (where Kim lists S5703, but this is believed to a be typographical error and 5803 is being described)), wherein
when the RIV of the specified field falls into a first domain, the minimum granularity of the resource assigned to the terminal is the PRB; and when the RIV of the specified field falls into a second domain, the minimum granularity of the resource assigned to the terminal is the subcarrier RU (Kim, Fig. 42, for example, shows the RIV field, which depending on its value (i.e., “domain”) configures the minimum granularity, see ¶¶ 932, 941-942; see also Fig. 57, ¶¶ 1184-1187, 1202-1207, where the transmission granularity is fixed in the frequency (i.e., subcarrier) domain).

Regarding claim 1, there is recited a method with steps virtually identical to the functions performed by the modules of the device in claim 19. As a result, claim 1 is rejected as anticipated under section 102(a)(1) over Kim for the same reasons as presented above in the rejection of claim 19.

Regarding claim 20, Kim teaches:
An information sending device (Kim, Fig. 67, eNB 6710, ¶¶ 1493-1495, 1497), comprising: 
a sending module (Kim, Fig. 67, the processor 6711 coupled with the RF unit 6713, ¶¶ 1495, 1500-1501), configured to send configuration information to a terminal, the configuration information includes indication information that provides information of a Physical Resource Block (PRB) that supports resource assignment for the terminal with a subcarrier RU as a minimum granularity (Kim, Figs. 41, 58, at least steps 4110, 5801, 5802, ¶¶ 888-889, 1188, the UE receives configuration information including information for a Resource Block (RB or PRB) with a minimum subcarrier granularity, see also Fig. 57, ¶¶ 1184-1187, 1202-1207, where the transmission granularity is fixed in the frequency (i.e., subcarrier) domain); and
further configured to send information that includes a resource assignment field to the terminal, a Resource Indication Value (RIV) of a specified field in the resource assignment field being used for indicating resource information assigned to the terminal (Kim, Figs. 41, 42, ¶¶ 152-154, 932, 941-942, the UE also receives resource assignment (RA) information, including a RIV, where all the configuration may be received, such as is shown in Fig. 58, see ¶¶ 1188-1190), so as to the terminal determines a resource assigned to the terminal according to the indication information and information carrying a resource assignment field (Kim, Figs. 41, 58, steps 4120, 5803, ¶¶ 890-894, 1191-1193 (where Kim lists S5703, but this is believed to a be typographical error and 5803 is being described)), wherein
when the RIV of the specified field falls into a first domain, the minimum granularity of the resource assigned to the terminal is the PRB; and when the RIV of the specified field falls into a second domain, the minimum granularity of the resource assigned to the terminal is the subcarrier RU (Kim, Fig. 42, for example, shows the RIV field, which depending on its value (i.e., “domain”) configures the minimum granularity, see ¶¶ 932, 941-942; see also Fig. 57, ¶¶ 1184-1187, 1202-1207, where the transmission granularity is fixed in the frequency (i.e., subcarrier) domain).

Regarding claim 11, there is recited a method with steps virtually identical to the functions performed by the module of the device in claim 20. As a result, claim 11 is rejected as anticipated under section 102(a)(1) over Kim for the same reasons as presented above in the rejection of claim 20.

Regarding claims 5 and 15, which depend from claims 1 and 11, respectively, Kim further teaches “when the RIV falls into a second domain, the resource information comprises at least one of the following: a PRB x where the subcarrier RU assigned to the terminal is located, a type of the subcarrier RU assigned to the terminal, and a number of subcarrier RUs under the type of the subcarrier RU assigned to the terminal,” as similarly recited in both claims. Kim, Fig. 42, for example, shows the RIV field, which depending on its value (i.e., “domain”) configures the minimum granularity, such as resource blocks (PRBs), see ¶¶ 932, 941-942; see also Fig. 57, ¶¶ 1184-1187, 1202-1207, where the transmission granularity is fixed in the frequency (i.e., subcarrier) domain.

Regarding claims 6 and 16, which depend from claims 1 and 11, respectively, Kim further teaches “the information of the PRB that supports the resource assignment with the subcarrier RU as the minimum granularity is configured via Radio Resource Control (RRC) signaling,” as similarly recited in both claims. Kim, ¶ 14.

Regarding claims 7 and 17, which depend from claims 1 and 11, respectively, Kim further teaches “the information of the PRB that supports the resource assignment with the subcarrier RU as the minimum granularity is a serial number of a physical resource element in a narrow band,” as similarly recited in both claims. Kim, Fig. 57, ¶¶ 1184-1187, 1202-1207, the value of the field configuring the PRB and granularity is a particular value, which is thought of as a serial number.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Bhattad, both of which are in the same field as resource configuration as the claimed invention.

Regarding claims 3 and 13, which depend from claims 1 and 11, respectively, Kim does not necessarily teach the particular length of the “specified field” (i.e., the RIV field), as claimed. Bhattad remedies this and teaches “the specified field has a length of X bits, wherein in case of a Coverage Enhanced (CE) mode A, X is one of the following: 2, 3, 4, 5, 6, 7 and 8; and in case of a CE mode B, X is one of the following: 1, 2, 3, 4, 5 and 6,” as similarly recited in both claims. Bhattad, ¶ 92, where the RIV value may be 5 in CE mode A or 1 for CE mode B. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in the system of Kim, more specifically define the bit length of the RIV field depending on the CE mode, as in Bhattad, to conserve resources and overhead when signaling configuration information. See Bhattad, ¶ 70.

Allowable Subject Matter
Claims 4, 8, 9, 14, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. While the subject matter of these claims has been indicated as being patentable, any detailed comment on reasons for allowance is withheld until any possible allowed claims are in final form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication No. 2018/0049203 describes resource assignment, including granularities and RIV configuration.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413